DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	
Specification
The disclosure is objected to because of the following informalities: Reference numeral 220 is used to refer to a “typical jamb” and the inventive jamb (see par 0055 and 0056).  
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 300 (see par 0016).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Figures 4, 7, 9, 11, 13-18 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,231,148 to Harding (“Harding”).
	Regarding claim 1, Harding discloses an elevator core structure comprising: an elevator frame (20) separated from a main frame (42, 44 of building into which the elevator frame is installed; col 3, ln 2-11) and extending in a longitudinal direction of the main frame; and a guide frame (28, 30 collectively) formed on an inner surface of the elevator frame (20).
Regarding claim 2, Harding discloses that the elevator frame (20) is formed by stacking a plurality of frame segments (20; col 3, ln 5-11), and a guide frame unit (28, 30) forming the guide frame (28, 30 collectively) is mounted to one surface of each of the frame segments.
Regarding claim 3, Harding discloses an elevator unit (36) inserted to the elevator frame (20); and a front room (space in front of the elevator door, see Fig. 2) formed in the main frame, wherein the front room comprises: an elevator hoistway (area between elevator unit 36 and main frame) configured to connect the elevator unit (36) and the front room (space in front of the elevator door, see Fig. 2); and a jamb (32) mounted to each of both side surfaces of the elevator hoistway.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harding in view of JP 2011-051741 to Shimono (“Shimono”).
Regarding claims 4 and 5, Harding does not disclose that the jamb (32) comprises: a first jamb mounted to the elevator frame; and a second jamb mounted to the main frame wherein the first jamb and the second jamb closely contact each other.
Shimono discloses a jamb assembly 10 for an elevator wherein the jamb 10 comprises: a first jamb 12/12a mounted to the elevator frame ; and a second jamb 1 mounted to a main frame wherein the first jamb and the second jamb closely contact each other (see Fig. 1 and 3) to provide a jamb that facilitates and expedites construction time (see 5th paragraph on page 3 of English translation).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Harding to have the jamb comprise: a first jamb mounted to the elevator frame; and a second jamb mounted to the main frame wherein the first jamb and the second jamb closely contact each other. as taught by Shimono to provide the predictable result of expediting construction time.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harding in view Shimono as applied to claim 5 above, and further in view of KR 10-100996117 to Kyung et al. (“Kyung”).
Regarding claims 6 and 7, Harding in view of Shimono does not disclose a sealing part disposed between the elevator hoistway and the elevator unit, wherein the sealing part comprises: a horizontal beam extending in a width direction of the elevator unit; and a bracket installed below the horizontal beam and coupled to the main frame to support the horizontal beam; wherein the bracket comprises: an angle coupled with the main frame; and a movable plate disposed on the angle and moving in a thickness direction of the horizontal beam.
Kyung discloses an elevator assembly comprising a sealing part (100) disposed between an elevator hoistway and the elevator unit (20), wherein the sealing part (100) comprises: a horizontal beam (140) extending in a width direction of the elevator unit (20); and a bracket (110) installed below the horizontal beam (140) and coupled to the main frame (10) to support the horizontal beam (140); wherein the bracket (110) comprises: an angle (110 angled as it comprises two segments perpendicular to each other) coupled with the main frame (10); and a movable plate (140 is movable by adjusting position of members 150) disposed on the angle (110) and moving in a thickness direction of the horizontal beam (140) to provide a seal that reduces the gap between a building floor and the elevator.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Harding to have a sealing part disposed between the elevator hoistway and the elevator unit, wherein the sealing part comprises: a horizontal beam extending in a width direction of the elevator unit; and a bracket installed below the horizontal beam and coupled to the main frame to support the horizontal beam; wherein the bracket comprises: an angle coupled with the main frame; and a movable plate disposed on the angle and moving in a thickness direction of the horizontal beam as taught by Kyung to provide the predictable result of reducing the gap between a building floor and the elevator.
Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art alone or in obvious combination absent hindsight discloses that the horizontal beam comprises: a H-beam disposed on the movable plate; and a concrete member formed by on-site pouring into a space between the H-beam and the main frame. The closest prior art to Kyung does not disclose such a structure and instead utilizes a movable plate that can be easily adjusted. Providing a poured concrete member would render the mechanism to adjust the plate inaccessible and would alter the manner in which the prior art is intended to operate. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/            Primary Examiner, Art Unit 3633